Citation Nr: 0828190	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-15 369	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs Regional Office (RO)
in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1967 to July 
1969, and from July 1984 to July 1987.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 2005 rating action that denied a T/R.

In June 2008, the veteran and his wife at the RO testified at 
a Board videoconference hearing before the undersigned 
Veterans Law Judge in Washington, D.C.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007)) include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

In October 2003, the veteran filed a claim for a T/R, 
claiming that his service-connected disabilities prevent him 
from securing or following a substantially gainful 
occupation.  His service-connected disabilities consist of 
residuals of a right knee meniscectomy, rated as 30% 
disabling; right knee degenerative joint disease (DJD), rated 
as 10% disabling; left knee DJD, rated as 20% disabling; 
lumbar strain, degenerative disc disease (DDD), spondylosis, 
and facet joint arthritis, rated as 10% disabling; and 
residuals of a left ring finger fracture, rated as 10% 
disabling.  

The evidence of record up to 2007 reflects the veteran's 
deteriorating disability picture due to many disabilities, 
including significant non-service-connected fibromyalgia, 
depression, coronary artery disease with placement of stents, 
at least  2 myocardial infarctions, diabetes mellitus, and 
gastroesophageal reflux disease.  A January 2004 decision of 
the Social Security Administration found the veteran disabled 
from July 2002 due to mental and physical disabilities 
including his service-connected knee DJD.  In April 2006, a 
vocational expert of Vocational Management Services, Inc., 
reviewed the evidence and concluded that the combination of 
the veteran's service-connected disabilities rendered him 
totally disabled from working since at least October 2003.  
VA medical records show that in June 2005 an electric scooter 
was prescribed for ambulatory assistance.  

The Board finds that the record is unclear as to whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to prevent him from securing and 
following any substantially-gainful employment.  Where the 
record does not adequately reveal the current state of 
disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination 
that considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule an examination whenever evidence 
indicates that there has been a material change in disability 
or that the current rating may be incorrect.  38 C.F.R. 
§ 3.327(a) (2007); see Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Inadequate medical evaluation 
frustrates judicial review.  Hicks v. Brown,  8 Vet. 
App. 417, 422 (1995).  In this case, the duty to assist 
requires that the appellant be afforded a VA orthopedic 
examination by a physician to determine whether his service-
connected disabilities prevent him from securing or following 
a substantially gainful occupation.  Under the circumstances, 
the Board finds that this case must be remanded to the RO to 
obtain a new VA orthopedic examination to resolve the T/R 
issue on appeal.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The record also reflects that outstanding VA medical records 
should be obtained prior to the new VA examination.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that copies 
of the complete records of all treatment and evaluation of 
the veteran for his knees, low back, and left hand at the 
Fort Wayne, Indiana VA Medical Center (VAMC) from November 
2007 to the present time should be obtained and associated 
with the claims folder.  The Board points out that, under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain copies of the 
complete records of all treatment and 
evaluation of the veteran for his knees, 
low back, and left hand at the Fort 
Wayne, Indiana VAMC from November 2007 to 
the present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.

2.  If any records sought are not 
obtained, the RO should notify the 
veteran and his attorney of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the veteran to undergo a VA 
orthopedic examination by a physician to 
determine whether his veteran's service-
connected disabilities alone are of 
sufficient severity to prevent him from 
securing and following any substantially-
gainful employment.  The entire claims 
folder must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests (to include  X-rays, if deemed 
appropriate) should be accomplished, and 
all clinical findings should be reported 
in detail and correlated to a specific 
diagnosis. 

The doctor should specifically render an 
opinion for the record as to whether the 
veteran's service-connected bilateral 
knee, low back, and left ring finger 
disabilities alone render him unable to 
obtain or retain substantially-gainful 
employment.   

The examiner must set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
7.  If the benefit sought on appeal 
remains denied, the RO must furnish him 
and his attorney an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords him the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

